
	

114 HR 3830 IH: Reducing Gun Violence in our Neighborhoods Act of 2015
U.S. House of Representatives
2015-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3830
		IN THE HOUSE OF REPRESENTATIVES
		
			October 26, 2015
			Ms. Velázquez (for herself and Mr. Jeffries) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on the Judiciary and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To reduce gun violence, increase mental health counseling, and enhance the tracking of lost and
			 stolen firearms.
	
	
 1.Short titleThis Act may be cited as the Reducing Gun Violence in our Neighborhoods Act of 2015. 2.Tax on firearms (a)In generalSection 4181 of the Internal Revenue Code of 1986 is amended—
 (1)by striking There is hereby and inserting the following:  (a)In generalThere is hereby, and
 (2)by adding at the end the following new subsection:  (b)Additional tax on firearmsIn addition to the tax imposed by subsection (a), there is hereby imposed upon the sale by the manufacturer, producer, or importer of any firearm a tax in the amount of $100.
						.
 (b)Exemption for firearms acquired for law enforcementSection 4182 of such Code is amended by redesignating subsection (d) as subsection (e) and by inserting after subsection (c) the following new subsection:
				
 (d)Exemption from additional tax for firearms acquired for law enforcementThe tax imposed by section 4181(b) shall not apply to any firearm which is purchased by the United States or by a State or local government for police or other law enforcement purposes..
 (c)Effective dateThe amendments made by this section shall apply to sales in calendar months beginning after the date of the enactment of this Act.
			3.Establishment of Gun Violence Reduction and Mental Health Counseling Trust Fund
 (a)In generalSubchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					9512.Gun Violence Reduction and Mental Health Counseling Trust Fund
 (a)Creation of trust fundThere is established in the Treasury of the United States a trust fund to be known as the Gun Violence Reduction and Mental Health Counseling Trust Fund, consisting of such amounts as may be appropriated or credited to such fund as provided in this section or section 9602(b).
 (b)Transfers to trust fundThere are hereby appropriated to the Gun Violence Reduction and Mental Health Counseling Trust Fund amounts equivalent to taxes received in the Treasury under section 4181(b).
 (c)ExpendituresAmounts in the Gun Violence Reduction and Mental Health Counseling Trust Fund shall be available, without need of further appropriation and without regard to any fiscal year limitation, as follows:
 (1)50 percent of such amounts for making expenditures to carry out, with respect to block grants for community mental health services, subparts I and III of part B of title XIX of the Public Health Service Act (42 U.S.C. 300x et seq.), and
 (2)50 percent of such amounts for making expenditures to carry out subpart 1 of part E of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.).
							Amounts made available under this subsection shall supplement and not supplant amounts otherwise
			 made available to carry out the provisions referred to this subsection..
 (b)Clerical amendmentThe table of sections for subchapter A of chapter 98 of such Code is amended by adding at the end the following new item:
				
					
						Sec. 9512. Gun Violence Reduction and Mental Health Counseling Trust Fund..
			4.Passive capability to identify lost and stolen firearms
			(a)Establishment of national standard
 (1)In generalThe Attorney General shall, in consultation with the National Institute for Standards and Technology, establish in regulations a national standard for the incorporation of a passive identification capability into all firearms sold in the United States.
 (2)Passive identification capability definedIn this section, the term passive identification capability means a technology that— (A)enables a firearm to be identified by a mobile or fixed reading device; and
 (B)does not emit or broadcast an electronic signal or other information that would enable the firearm or its owner to be monitored or tracked.
 (3)ConsiderationsIn developing the standard, the Attorney General shall give equal priority to the following: (A)The right of firearm owners to maintain their full right to privacy under the 4th Amendment and their right to legally own firearms under the 2nd Amendment.
 (B)The ability of law enforcement authorities to use the capability to track lost and stolen guns. (C)The ability of manufacturers to incorporate the capability using existing firearm manufacturing processes.
 (D)The resistance to tampering and destruction of the technology used to incorporate the capability. (b)Prohibition; penalty (1)ProhibitionIt shall be unlawful for a person, in or affecting interstate or foreign commerce, to manufacture a firearm that does not have a passive identification capability that meets the national standard established under subsection (a).
 (2)Civil penaltyAfter notice and opportunity for hearing, the Attorney General shall impose on a person who violates paragraph (1) a civil money penalty in such amount, not exceeding $1,000 per firearm, as the Attorney General shall prescribe in regulations.
 (3)Effective dateThis subsection shall take effect on such date as the Attorney General shall prescribe in regulations that is not later than 3 years after the establishment of the national standard under subsection (a).
				5.Reporting of lost and stolen firearms
 (a)In generalWithin 1 year after the date of the enactment of this Act, the Director of the Bureau of Alcohol, Tobacco, Firearms, and Explosives shall establish a database of firearms reported to be lost or stolen in the United States, which shall be known as the National Database of Lost and Stolen Firearms.
 (b)ContentsThe database shall include the following information with respect to each firearm reported to the database:
 (1)A description of the firearm, including the type of the firearm. (2)Whether the firearm is reported lost or stolen.
 (3)The date of the report. (4)The name of the owner of the firearm, if known.
 (5)The name and location of the person from whom the firearm was obtained, if known. (6)The location where the firearm is reported to have been lost or stolen.
 (7)Whether the firearm has been reported to the database as having been recovered, since being reported to the database as lost or stolen.
 (c)Availability of databaseThe information in the database shall be made available to all Federal, State, and local law enforcement authorities.
			(d)Reporting of lost or stolen firearms to local law enforcement authorities
 (1)Reporting requirementSection 922 of title 18, United States Code, is amended by adding at the end the following:  (aa)Within 48 hours after a person who owns a firearm that has been shipped or transported in interstate or foreign commerce discovers the theft or loss of the firearm, the person shall report the theft or loss to local law enforcement authorities..
 (2)PenaltySection 924 of such title is amended by adding at the end the following:  (q)Penalty for failure To report loss or theft of firearmWhoever violates section 922(aa) shall be fined $10,000 with respect to each firearm involved in the violation..
				(e)Requirement that local law enforcement authorities report lost or stolen firearms to the national
 registryWithin 7 days after a local law enforcement authority receives a report that a firearm is lost or stolen, the authority shall transmit the report to the National Database of Lost and Stolen Firearms.
			
